      Case 3:16-cv-02954-LB Document 217 Filed 04/25/19 Page 1 of 8


 1   LATHAM & WATKINS LLP                           KIEVE LAW OFFICES
       Sarah M. Ray (Bar No. 229670)                    Loren Kieve (SBN 56280)
 2       sarah.ray@lw.com                           2655 Steiner Street
       Alicia R. Jovais (Bar. No. 296172)           San Francisco, California 94115-1141
 3       alicia.jovais@lw.com                       Telephone: 415.364.0060
       Diana A. Aguilar (Bar No. 304427)            Facsimile: 435.304.0060
 4       diana.aguilar@lw.com                       Email: lk@kievelaw.com
       505 Montgomery Street, Suite 2000
 5     San Francisco, California 94111-6538         SUSMAN GODFREY LLP
       Telephone: +1.415.391.0600                      Stephen Susman
 6     Facsimile: +1.415.395.8095                   1000 Louisiana St. Ste. 5100
                                                    Houston, Texas 77002
 7      Elyse M. Greenwald (Bar No. 268050)         Telephone: 713.651.9366
          elyse.greenwald@lw.com                    Email: ssusman@susmangodfrey.com
 8      200 Clarendon Street, 27th Floor
        Boston, MA 02116                            SUSMAN GODFREY LLP
 9      Telephone: +1.617.948.6000                     Meng Xi
        Facsimile: +1.617.948.6001                  1900 Avenue of the Stars, Suite 1400
10                                                  Los Angeles, California 90067
     GATTEY LAW OFFICE                              Telephone: 310.789.3100
11      Scott D. Gattey (SBN 180875)                Facsimile: 310.789.3150
     1001 Laurel Street, Suite C                    Email: mxi@susmangodfrey.com
12   San Carlos, California 94070
     Telephone: 650.596.7123                        Attorneys for Plaintiff
13   Facsimile: 866.371.3491                        GROUSE RIVER OUTFITTERS, LTD.
     Email: scott@gatteylaw.com
14
     Attorneys for Defendant
15   ORACLE CORPORATION

16
                                  UNITED STATES DISTRICT COURT
17
                             NORTHERN DISTRICT OF CALIFORNIA
18
                                     SAN FRANCISCO DIVISION
19

20   GROUSE RIVER OUTFITTERS LTD.,              Case No. 3:16-cv-02954-LB
21                   Plaintiff,                 JOINT CASE MANAGEMENT
22         v.                                   STATEMENT

23   ORACLE CORPORATION,                        Time:    10:00 AM
                                                Date:    May 2, 2019
24                   Defendant.                 Place:   Courtroom B, 15th Floor
                                                Judge:   The Honorable Laurel Beeler
25

26

27

28

                                                                 JOINT CASE MANAGEMENT STATEMENT
                                                                             CASE NO. 3:16-CV-02954-LB
       Case 3:16-cv-02954-LB Document 217 Filed 04/25/19 Page 2 of 8


 1          In accordance with the Court’s order, Dkt. 213, the parties, Grouse River Outfitters, Ltd

 2   (“Grouse River”) and Oracle Corporation (“Oracle”), provide the following statement regarding

 3   the case status and pre-trial schedule:

 4          I.      Case Update
 5                  A.      Grouse River Statement.
 6          In its e-mail ECF minute order, ECF Doc. 213, the Court stated that “To make sure things

 7   are on track, the court sets a further case-management conference for 5/2/2019 at 11:00 a.m. and

 8   directs the filing of a short joint update on 4/25/2019.”

 9          At Oracle’s suggestion, Grouse River prepared the first draft and proposed the following:

10          Consistent with the Court’s scheduling orders, the depositions of Maciek Wronski and
            Glenn Fallis were completed on April 10 and 12, and the parties exchanged expert reports
11          on April 19. The parties are proceeding on the Court’s current schedule.
12          Oracle came back with a litany of matters that Grouse River respectfully believes should

13   be the subject of a meet and confer under the Court’s standing order, and proposed modifications

14   to the Court’s scheduling orders. For the reasons set out below (in italics) Grouse River concurs

15   in Oracle’s request that the Court modify its existing pretrial schedule to accommodate the parties’

16   and their counsel’s schedules and allow for an orderly ramp up to the July 8 trial. Grouse River

17   has added responses (in italics) to Oracle’s positions below.

18                  B.      Oracle Statement
19          Below, Oracle provides updates regarding the fact and expert discovery that has taken

20   place since the last case management conference.
21                          1.      Fact Discovery

22          On February 27, 2019, the Court entered the parties’ stipulation regarding Grouse River’s

23   client file with its outside accountant, Grant Thornton. Dkt. 211. On April 1, 2019, Grant

24   Thornton completed its production of its client file regarding Grouse River. Grant Thornton,

25   however, only retained and could produce email communications with Grouse River that post-date

26   April 2016. Oracle requested production from Grant Thornton of its communications with Grouse

27   River because Grouse River itself failed to preserve its communications with its accountant both

28   before and after it filed its complaint in this litigation. Oracle’s position is that Grouse River’s
                                                                       JOINT CASE MANAGEMENT STATEMENT
                                                                                   CASE NO. 3:16-CV-02954-LB
                                                       1
       Case 3:16-cv-02954-LB Document 217 Filed 04/25/19 Page 3 of 8


 1   failure to preserve its communications with its accountant, as well as its failure to preserve its

 2   communications with its banks, constitutes spoliation of evidence relevant to its financial

 3   condition. In connection with its pretrial filings, Oracle intends to seek relief from the Court for

 4   Grouse River’s failure to preserve relevant evidence. In addition, Oracle believes that, through its

 5   pre-trial filings, Grouse River’s fraud claims can be furthered narrowed.

 6          Grouse River response:

 7          Grouse River disputes these claims, and will respond when and if Oracle properly raises

 8          them. See the Court’s standing order.

 9                          2.      Fact Witness Depositions

10          On April 10 and April 12, 2019, Oracle deposed Grouse River’s former director of

11   purchasing, Maciek Wronski, and its former CEO, Glenn Fallis, in Vancouver, Canada. Oracle

12   was unable to take the deposition of Grouse River’s former director of e-commerce, Ryan Wuest,

13   due to a serious illness. Given his illness, the parties do not expect Mr. Wuest to appear at trial.

14          Grouse River response:

15          Grouse River concurs.
                            3.      Expert Discovery
16
            On April 19, 2019, the parties exchanged updated expert reports. Oracle will be serving
17
     an updated rebuttal report on May 3, 2019, in accordance with the schedule previously set by the
18
     Court. Dkt. 207.
19
            In response to Grouse River’s complaints below, Oracle notes that it provided Grouse River
20
     with its expert’s monthly billing invoices to date which detail its expert’s hourly rate and total
21
     hours worked. Grouse River thus has Oracle’s expert’s total compensation. Grouse River
22
     response:
23
                    Oracle did not merely serve an “updated” report. It served virtually an entirely
24
            new one, seeking (but not succeeding) to overcome the deficiencies in its first one. Grouse
25
            River will deal with it in due course. In addition, the “new” Sterling/Perry report did not
26
            include his total compensation, but merely his “hourly rate.” Grouse River has asked
27
            Oracle to amend it to include his total compensation. See Silgan Containers v. Nat'l Union
28

                                                                        JOINT CASE MANAGEMENT STATEMENT
                                                                                    CASE NO. 3:16-CV-02954-LB
                                                       2
       Case 3:16-cv-02954-LB Document 217 Filed 04/25/19 Page 4 of 8


 1           Fire Ins., No. C 09-05971 RS LB, 2011 WL 1058861, at *5 (N.D. Cal. Mar. 23, 2011) (Rule

 2           26(a)(2)(B)(vi) specifically requires that the report itself include total compensation).

 3           Merely providing statements does not suffice. So far, Oracle has not done so, Grouse River

 4           is cautiously optimistic that it will.

 5           II.     Pre-Trial Schedule

 6           In its March 31, 2019 Order, the Court revised the pre-trial deadlines (Dkt. 207) to conform

 7   to the Court’s required pre-trial procedures. Dkt. 213 (revised pre-trial schedule). Both parties

 8   respectfully request that the Court make certain modifications to the revised pre-trial schedule but

 9   disagree with respect to those modifications, with the exception that the parties are in agreement

10   in their request that the Court hold the final pre-trial conference on June 27, 2019 instead of June

11   20, 2019.

12                   A.      Grouse River’s Position
13           Based on a trial date of July 8, 2019, Oracle proposed a set of interim dates, to which

14   Grouse River acceded, and the parties submitted them to the Court, ECF Doc. 204-5, which then

15   adopted them in its February 20, 2019 “Revised Scheduling Order,” ECF Doc. 207.

16           Grouse River’s agreement to those dates was premised on the schedules of its counsel, who

17   had (and have) certain long-planned prior commitments. The Court’s revised scheduling order,

18   ECF Doc. 213, conflicts with those commitments.

19           Grouse River therefore respectfully requests, consistent with (i) the Court’s timetables, (ii)

20   some of Oracle’s suggested modifications and (iii) Grouse River’s counsel’s prior commitments,
21   that the Court set the following dates, all tied to the pretrial schedule set forth in the Court’s initial
22   scheduling order, ECF Doc.55, based on Grouse River’s agreement to the general schedule in ECF
23   Doc. 207, and the trial date of July 8, 2019:
24                   MAY. 10         MEET AND CONFER RE PRETRIAL FILINGS
25                                   EXCHANGE WITNESS LISTS

26                   MAY 15          SERVE (BUT NOT FILE) MOTIONS IN LIMINE

27                   MAY 17          EXCHANGE DEPOSITION DESIGNATIONS

28                   MAY 22          SERVE (BUT NOT FILE) OPPOSITIONS TO MOTIONS IN

                                                                           JOINT CASE MANAGEMENT STATEMENT
                                                                                       CASE NO. 3:16-CV-02954-LB
                                                         3
     Case 3:16-cv-02954-LB Document 217 Filed 04/25/19 Page 5 of 8


 1                        LIMINE

 2            MAY 24      EXCHANGE DEPOSITION COUNTER-DESIGNATIONS

 3            MAY 24      FILE:

 4                        MOTIONS IN LIMINE (OTHER THAN FOR EXPERTS)

 5                        JOINT PROPOSED PRETRIAL ORDER

 6                                SIGNED STIPULATIONS

 7                                SEPARATE WITNESS LISTS

 8                                JOINT PROPOSED VERDICT FORM

 9                                JOINT VOIR DIRE, SUPPLEMENTED BY SEPARATE

10                                REQUESTS

11                                PROPOSED JURY QUESTIONNAIRE (IF DIFFERENT

12                                FROM COURT’S STANDARD ONE)

13                  JOINT JURY INSTRUCTIONS

14                  SEPARATE MEMORANDA ON DISPUTED JURY INSTRUCTIONS

15                  TRIAL BRIEFS ON ANY REMAINING ISSUES

16                  COPIES OF RULE 26(a)(3) DISCLOSURES

17                  CHAMBERS COPIES OF THESE MATERIALS

18                  WORD VERSIONS E-MAILED TO CHAMBERS

19      MAY. 31     OPPOSITIONS,      OBJECTIONS,    EXHIBITS,         AND         DEPO

20                  DESIGNATIONS DUE
21                        LODGE JOINT SETS OF TRIAL EXHIBITS WITH DEPUTY
22                        CLERK
23                        COPIES OF DEPOSITION DESIGNATIONS FOR WITNESSES
24                        APPEARING ONLY BY DESIGNATION
25                        COPIES OF DESIGNATION OF INTERROGATORIES AND

26                        ADMISSIONS

27                        OBJECTIONS TO EXHIBITS AND USE OF DEPOSITIONS

28                        CHAMBERS COPIES

                                                     JOINT CASE MANAGEMENT STATEMENT
                                                                 CASE NO. 3:16-CV-02954-LB
                                         4
       Case 3:16-cv-02954-LB Document 217 Filed 04/25/19 Page 6 of 8


 1          JUNE 25                  FILING OF DEPOSITION PACKAGES

 2          JUNE 27                  FINAL PRETRIAL CONFERENCE

 3           JULY 8                  TRIAL (FIVE DAYS)

 4           This schedule will provide the parties with sufficient time between the May 24 and May

 5   31 filings to intelligently do their final pretrial preparations, and allow the Court sufficient time to

 6   consider any unresolved or disputed issues.

 7           If Oracle believes, based on Mr. McEwen’s report, that certain of his views are subject to

 8   an in limine motion – notwithstanding the Court’s rather clear prior indications that it is going to

 9   give free range to allow both experts to testify based on their reports, see, e.g., ECF Doc. 205 at

10   5:2-5 – it should make its motion on May 15 consistent with the Court’s standard procedures.

11           Although this schedule may “accelerate” the filing of “Oppositions, objections, exhibits

12   and depo designations” by a week from June 6 (set by ECF Doc. 213) to May 31, and advances

13   the date for in limine motions by a week from May 21 (set by ECF Doc. 213) to May 15, it starts

14   with the May 10 date the parties agreed to and that was then set by the Court when it entered its

15   February 20, 2019 “Revised Scheduling Order,” ECF Doc. 207, based on Grouse River’s counsel’s

16   pre-existing commitments, and then follows the progression of dates and events set out in the

17   Court’s initial scheduling order, ECF Doc. 55, but give the parties and the Court additional time

18   to prepare for trial after the May 31 filings. The same schedule also set out a date of March 1, 2019

19   to “complete all fact discovery” – which Grouse River complied with – and for depositions – which

20   Grouse River complied with – and for expert disclosures and depositions – which are also on track
21   as scheduled.
22                   B.      Oracle’s Position
23           While Oracle requests that the Court make certain modifications to the pre-trial schedule,
24   it cannot agree to the schedule proposed above by Grouse River, which seeks to accelerate most
25   of the pre-trial deadlines. Given that the parties only recently concluded fact discovery, and that

26   expert discovery remains ongoing, Oracle cannot agree to a schedule that pushes up the pre-trial

27   deadlines any further. Oracle agreed to trial on July 8 because Grouse River’s counsel represented

28   that it was the only date in 2019 that counsel were available; yet, Grouse River’s proposed schedule

                                                                         JOINT CASE MANAGEMENT STATEMENT
                                                                                     CASE NO. 3:16-CV-02954-LB
                                                        5
       Case 3:16-cv-02954-LB Document 217 Filed 04/25/19 Page 7 of 8


 1   suggests that its counsel are not available during the first three weeks of June to do the necessary

 2   pre-trial work. Oracle’s trial preparation should not be dictated by Grouse River’s counsel’s

 3   personal schedule. If Grouse River’s counsel had “long planned prior commitments” in June,

 4   Grouse River should not have demanded an early July trial.

 5            As noted above, Oracle respectfully requests that the Court hold the pre-trial conference

 6   on June 27, 2019 (instead of June 20, 2019) so that all deadlines that are linked to the pre-trial

 7   conference in the Court’s pre-trial order (Dkt. 55) are pushed out a week, with the exception of the

 8   due dates for motions in limine and deposition designations, which Oracle addresses separately

 9   below.

10            Motions In Limine. Under the Court’s revised schedule, the parties are currently required

11   to exchange their motions in limine on May 21, 2019 (30 days before the final pretrial conference,

12   which is currently set for June 20, 2019). See Dkt. 55, 213. The parties, however, are set to hold

13   expert depositions the week of May 20 (Dkt. 207) and thus those expert depositions will not be

14   complete prior to the deadline for serving motions in limine. Oracle intends to move in limine to

15   exclude certain of the opinions of Grouse River’s damages expert, Paul McEwen, and anticipates

16   that his deposition testimony will provide support for its motion. Oracle thus requests that the

17   Court modify the pre-trial schedule so that the parties (i) serve their motions in limine on June 7,

18   2019, (ii) serve their oppositions to any motions in limine on June 14, 2019, and (iii) file the

19   motions in limine in accordance with the Court’s instructions on June 17, 2019.

20            Deposition Designations. Under the revised schedule, the parties are required to exchange
21   deposition designations before they will have exchanged their trial witness lists, making it difficult
22   to know whether it is necessary to designate a given witness’s testimony. Oracle requests that the
23   Court modify the current schedule so that the parties (1) exchange witness lists for their respective
24   case-in-chief no later than May 17, 2019, (2) exchange deposition designations for witnesses who
25   will appear by deposition only on May 31, 2019, (3) exchange counterdesignations and objections

26   to deposition testimony on June 14, 2019, and (4) file the deposition packets in accordance with

27   the Court’s instructions on June 25, 2019. Oracle would also like to discuss the Court’s procedures

28   for compiling the deposition packets at the upcoming conference.

                                                                        JOINT CASE MANAGEMENT STATEMENT
                                                                                    CASE NO. 3:16-CV-02954-LB
                                                       6
       Case 3:16-cv-02954-LB Document 217 Filed 04/25/19 Page 8 of 8


 1   Dated: April 25, 2019           Respectfully submitted,

 2                                    LATHAM & WATKINS LLP

 3
                                      By: /s/ Sarah M. Ray
 4                                        Sarah M. Ray
 5                                        Attorney for Defendant ORACLE
                                          CORPORATION
 6

 7                                    KIEVE LAW OFFICES
 8                                    By: /s/ Loren Kieve
 9                                        Loren Kieve

10                                    SUSMAN GODFREY LLP

11                                    By:/s/Stephen D. Susman______________________
                                           Stephen D. Susman
12

13                                        Attorneys for Plaintiff GROUSE RIVER
                                          OUTFITTERS LTD.
14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                            JOINT CASE MANAGEMENT STATEMENT
                                                                        CASE NO. 3:16-CV-02954-LB
                                           7
